DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4, 9–15, and 21 is/are pending.
Claim(s) 5–8 and 16–20 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 1–4, 9–15, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one of a covering particle or a covering layer formed of a lithium containing metal composite oxide consisting of Li and X." It is unclear if the phrase "consisting of Li and X" is further limiting "a lithium containing composite oxide" or "at 
Claim 1 recites the limitations "a lithium containing metal composite oxide consisting of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W." It is unclear how a lithium containing metal composite oxide can consist of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W. An oxide is a compound formed between elements and oxygen ("oxides," A Dictionary of Chemistry, Law et al). A compound consisting of Li and X cannot be an oxide because the compound does not include oxygen, which is necessary to form an oxide.
Claim 1 recites the limitation "at least one of a covering particle or a covering layer formed of a lithium containing metal composite oxide consisting of Li and X." Claim 9, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises LiAlO2." Claim 10, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises at least one of Li2wWO4 and Li4WO5." Claim 21, which is directly dependent from claim 1, recites the limitation "wherein the covering layer comprises a lithium containing metal composite oxide containing Li and W." The transitional phrase "comprising" is inclusive, whereas the transitional phrase "consisting of" is exclusive. See MPEP § 2111.03. It is unclear if the composition "at least one of a covering particle or a covering layer" is inclusive or exclusive.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim 
Claim 9 recites the limitation "wherein the covering particle or the covering layer comprises LiAlO2." Claim 1, which claim 9 is directly dependent, recites the limitation "at least one of a covering particle or a covering layer formed of a lithium containing metal composite oxide consisting of Li and X." The transitional phrase "comprising" is inclusive, whereas the transitional phrase "consisting of" is exclusive. See MPEP § 2111.03. It is unclear if the composition "at least one of a covering particle or a covering layer" is inclusive or exclusive.
Claim 10 recites the limitation "wherein the covering particle or the covering layer comprises at least one of Li2wWO4 and Li4WO5." Claim 1, which claim 10 is directly dependent, recites the limitation "at least one of a covering particle or a covering layer formed of a lithium containing metal composite oxide consisting of Li and X." The transitional phrase "comprising" is inclusive, whereas the transitional phrase "consisting of" is exclusive. See MPEP § 2111.03. It is unclear if the composition "at least one of a covering particle or a covering layer" is inclusive or exclusive.
Claim 11 recites the limitation "the positive active material for lithium secondary batteries according to Claim 1" and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the positive electrode for lithium secondary batteries according to Claim 11" and includes all the limitations of claim 11. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 13–15 are indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 13–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "wherein the covering layer comprises a lithium containing metal composite oxide containing Li and W." Claim 1, which claim 21 is directly dependent, recites the limitation "at least one of a covering particle or a covering layer formed of a lithium containing metal composite oxide consisting of Li and X." The transitional phrases "comprising" and "containing" are inclusive, whereas the transitional phrase "consisting of" is exclusive. See MPEP § 2111.03. It is unclear if the composition "at least one of a covering particle or a covering layer" is inclusive or exclusive.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 9, 11–13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105070896 A, hereinafter Li) in view of Kagei et al. (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1; hereinafter Kagei) and Nakayama et al. (US 2016/0380263 A1, hereinafter Nakayama).
Regarding claims 1–3, 13, and 15, Li discloses a positive electrode active material for lithium secondary batteries including:
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with 
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041])
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li 2 CO 3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the 
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide consisting of Li and X, X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]).
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries; and
wherein a BET specific surface area of the positive electrode active material for lithium secondary batteries is 0.1 m2/g or more and 2 m2/g or less.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]); and wherein a BET specific surface area of the positive electrode active material for lithium secondary batteries is 0.1 m2/g or more and 2 m2/g or less 
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Li and Nakayama are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the tapped density of Nakayama in order to improve the power output at high current rate.
Regarding claim 9, modified Li discloses all claim limitations set forth above and further discloses a positive electrode active material for lithium secondary batteries:
wherein the covering particle or the covering layer comprises at least one of LiAlO2 (see lithium aluminum oxide, [0079]).
Regarding claim 11
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel multi-component positive electrode material, [0041]),
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041])
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li 2 CO 3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the positive electrode active material for lithium secondary batteries (see LiOH, [0042]), and
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide consisting of Li and X, X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]).
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]) to improve charge discharge cycling characteristics (see positive electrode active material, [0023]). Therefore, it would have been obvious to one of 
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the tapped density of Nakayama in order to improve the power output at high current rate.
Regarding claim 12, Li discloses lithium secondary batteries comprising a positive electrode including a positive electrode active material, wherein the positive electrode active material comprises:
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel multi-component positive electrode material, [0041]),
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li 2 CO 3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the positive electrode active material for lithium secondary batteries (see LiOH, [0042]), and
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide consisting of Li and X, X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a 
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]) to improve charge discharge cycling characteristics (see positive electrode active material, [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of Li with a moisture content and a BET specific surface area as taught by Kagei in order to improve charge discharge cycling characteristics.
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Therefore, it would have been .

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105070896 A) in view of Kagei (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1) and Nakayama (US 2016/0380263 A1) as applied to claim(s) 1 and 2 above, and further in view of Nakao et al. (WO 2015/182665 A1; see English language equivalent, US 2017/0187031 A1; hereinafter Nakao).
Regarding claims 4 and 14, modified Li discloses all claim limitations set forth above and further discloses a positive electrode active material for lithium secondary batteries:
wherein in a 10% cumulative particle diameter (D10), a 50% cumulative particle diameter (D50), and a 90% cumulative particle diameter (D90) obtained from values of a particle size distribution measurement of the positive electrode active material for lithium secondary batteries, the 50% cumulative particle diameter (D50) is 5 μm or more and 20 μm or less (see D50, [0044])
Li does not explicitly disclose:
Equation (B) shown below is satisfied, 0.8 ≤ (D90-D10)/D50 ≤ 1.5 (B).
Nakao discloses a positive electrode active material having a 10% cumulative particle diameter (D10), a 50% cumulative particle diameter (D50), and a 90% cumulative particle diameter (D90) obtained from values of a particle size distribution measurement which satisfy 0.8 ≤ (D90-D10)/D50 ≤ 1.5 (Table 1, [0270]) to improve the discharge capacity (see positive electrode active material, [0017]). Li and Nakao are analogous art because they are directed to positive 90-D10)/D50 as taught by Nakao in order to improve the discharge capacity.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105070896 A) in view of Kagei (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1) and Nakayama (US 2016/0380263 A1) as applied to claim(s) 1 above, and further in view of Komon et al. (JP 2013-125732 A, hereinafter Komon).
Regarding claims 10 and 21, modified Li discloses all claim limitations set forth above, but does not explicitly disclose a positive electrode active material for lithium secondary batteries:
wherein the covering particle or the covering layer comprises at least one of Li2WO4 and Li4WO5; and
the covering layer comprises a lithium containing metal composite oxide containing Li and W.
Komon discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see lithium metal composite oxide powder, [0026]) and at least one of a covering particle and a covering layer formed of lithium containing metal composite oxide containing Li and X on a surface of the primary particle or secondary particle of the lithium composite metal compound (see lithium tungstate, [0026]); wherein the covering particle or the covering layer comprises at 2WO4 and Li3WO5 (see Li2WO4, [0026]); and a covering layer comprising a lithium containing metal composite oxide containing Li and W (see Li2WO4, [0026]) to improve the output characteristics while maintaining the charge and discharge capacity (see output characteristics, [0027]). Li and Komon are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the covering particle or layer of Komon in order to improve the output characteristics while maintaining the charge and discharge capacity.

Response to Arguments
Applicant's arguments filed 07 January 2022 have been fully considered but they are not persuasive.
Applicants argue Li does not disclose at least one of a covering particle and a covering layer formed of lithium containing metal composite oxide consisting of Li and X (P8/¶3). It is unclear if the phrase "consisting of Li and X" is further limiting "a lithium containing composite oxide" or "at least one of a covering particle or a covering layer." For purposes of this Office Action, the phrase "consisting of Li and X" will be treated as further limiting either "a lithium containing composite oxide" or "at least one of a covering particle or a covering layer." Claim 9, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises LiAlO2." Claim 10, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises at least one of Li2wWO4 and Li4WO5." Claim 21, which is directly dependent from claim 1, recites the limitation "wherein the covering layer comprises a lithium containing metal composite oxide 
Applicants argue the covering particle or covering layer of the present invention does not contain the lithium phosphorus oxide required by Li (P8/¶3). Claim 9, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises LiAlO2." Claim 10, which is directly dependent from claim 1, recites the limitation "wherein the covering particle or the covering layer comprises at least one of Li2wWO4 and Li4WO5." Claim 21, which is directly dependent from claim 1, recites the limitation "wherein the covering layer comprises a lithium containing metal composite oxide containing Li and W." The transitional phrase "comprising" is inclusive. The present invention does not exclude lithium phosphorous oxide. Therefore, the covering particle or covering layer of the present invention may contain the lithium phosphorus oxide required by Li.
Applicants argue Kagei, Endo, Nakao, and Komon do not cure the deficiencies Li (P9/¶2). Li is not deficient as detailed above.
Applicants argue the dependent claims are allowable for at least the same reasons as claim 1 (P9/¶3). Claim 1 is not allowable as detailed above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 102832389 A) discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel cathode active material, [0031]), the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 4, [0037]), Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li 1.05 Ni 0.8 Co 0.1 Mn 0.1 O 2, [0041]) where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see LiNi0.8Co0.15Al0.05O2, [0031]), and M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see LiNi0.8Co0.15Al0.05O2, [0031]), when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 4, [0037]), lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li2CO3, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725